Citation Nr: 1427405	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from January 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen a claim for service connection for a bilateral foot disability.  In December 2011, the Board reopened the claim, and remanded it for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a foot disability due to his service.


CONCLUSION OF LAW

A foot disability was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a foot disability due to his service.  He asserts that he incurred a foot disability due to marching over rough terrain, that he was hospitalized for his symptoms during service at Shaw Field Air Force Base, and that he has had ongoing treatment for foot symptoms since service.  See Veteran's statements (VA Form 21-4138s), received in October and December of 2006; December 2008.

The RO has previously denied this claim in January and May of 1991, and March 2002.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In October 2006, the Veteran filed to reopen the claim.  In September 2007, the RO declined to reopen the claim.  The Veteran appealed, and in September 2011, the Board reopened the claim and remanded it.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Congress did not intend to compensate every medical condition noted during service.  It limited compensation to disabilities due to disease or injury.  Congenital or developmental defects are not disabilities arising from disease or injury and are not subject to service-connection for compensation.  That is, congenital or developmental defects, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013).

The Veteran's service treatment records include an entrance examination report, dated in January 1961, which shows that his feet were clinically evaluated as normal.  Reports, dated in April 1962, show treatment for complaints of bilateral instep pain, with no history of injury.  The impression was weak arches.  A report, dated in June 1962, shows treatment for complaints of foot pain, and that the Veteran was given arch supports.  The Veteran's separation examination report, dated in June 1962, shows that his feet were clinically evaluated as normal.  

In an accompanying "report of medical history" the Veteran denied having a history of foot trouble, providing factual evidence against his own claim.   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1980 and 2012.  

Records associated with the Texas Employers Insurance Association, dated between 1980 and 1986, show treatment primarily for back symptoms related to an on-the-job injury at a refinery.  They note spine and knee disorders; they do not mention a foot disability.

Three statements from R.C., apparently a co-worker and union member, dated between February and April of 1991, all contain similar language.  They assert that the Veteran was treated for fallen arches by a private physician, Dr. R.S.J., in 1976, and that he was provided with arch supports.  However, the Veteran's condition worsened in 1982, and he was given new supports which allowed him to continue working at the refinery for the duration of his tenure.  

A decision of the Social Security Administration (SSA), dated in August 1992, shows that the SSA determined that the Veteran was disabled as of October 1985, with a primary diagnosis of herniated disc L4-5.

VA progress notes, dated between 1992 and 2010, show that beginning in 1999 the Veteran was treated for complaints of foot symptoms.  The assessments included osteoarthritis, planter fasciitis, pes planus, corns, onychomycosis, and hammertoe deformity at the fourth and fifth digits, right foot.  Reports, dated beginning in 2003, note that he was cleared for surgery on his feet related to PVD (peripheral vascular disease).  A January 2004 report notes that his medical conditions included DM (diabetes mellitus) with neuropathy.  

A VA examination report, dated in September 2007, shows that the examiner stated that the Veteran's claims file had been reviewed.  In the diagnosis portion of the report, the examiner stated that the Veteran had "pes planus, bilaterally and symmetrically of hereditary origin with no relationship whatsoever to military service," plantar fasciitis and perhaps mild tibialis posterior tendonitis without any evidence of significant impairment of function and without any evidence of correlation to any of these problems in military service, and he noted, "likewise, the patient's bunion deformity of hereditary origin."

A VA examination report, dated in July 2008, shows that the examiner was the same one who examined the Veteran in 2007.  He stated that the Veteran's claims file had been reviewed.  In the diagnosis portion of the report, the examiner stated that the Veteran had "pes planus, bilaterally and symmetrically of hereditary origin without evidence to support causal or contributory relationship from military service e.g. neither caused by military service nor advanced by military service beyond normal life progression."  The examiner further noted that the probable origin for burning foot pain dorsally and plantarly is spinal disease unrelated to the feet and not related to military service.  

A VA disability benefits questionnaire (DBQ), dated in July 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was flat feet.  The examiner indicated that it was less likely as not (less than 50 percent probability) that the Veteran's flat feet were incurred in or caused by his service.  The examiner explained the following: in the examiner's opinion, the Veteran did not have flat feet when he joined the service or when he was discharged.  The Veteran's inservice treatment did not happen again or require any long-term treatment.  He was not diagnosed with flat feet at that time (i.e., during service).  Since the Veteran's current foot condition did not exist prior to his service or during his service, his condition could not have been aggravated while in service.  Any current foot disabilities are not related to his military service, as his records do not indicate any other instances of foot problems, other than the two inservice reports for symptoms that apparently resolved according to his discharge physical.  Due to the large time gap between his service and presentation of foot pain following service, no nexus can be established for his current foot problems and his military service.  

The Veteran has asserted that he has had ongoing foot symptoms since his service.  However, he denied having foot trouble upon separation from service, and he did not report having foot symptoms at any time prior to 1999, despite the fact that extensive medical histories were taken on several occasions.  See e.g., SSA treatment records; records from the Texas Employers Insurance Association, dated between 1980 and 1986; AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)(recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Had the Veteran truly been experiencing chronic foot symptoms since his service, it would have clearly been in the Veteran's best interest to report such a history to his care providers during the treatment cited above.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Based on the above, the Board finds the Veteran is not always an accurate historian for events from many years ago.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Based on these facts, the Board has also discounted the probative value of the three statements from R.C. 

The Board further finds that the claim must be denied.  As an initial matter, although the post-service medical evidence notes that the Veteran has "hereditary" pes planus, the Veteran was not noted to have pes planus upon entrance into service.  Therefore, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Furthermore, as he was never noted to have pes planus during service, service connection may not be granted on the basis of aggravation of a preexisting condition.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (holding that service connection may be granted for a disability that resulted from a defect which was subject to a superimposed disease or injury during service).

During service, the Veteran was treated for complaints of bilateral instep pain, with no history of injury, in April and June of 1962.  The Veteran's June 1962 separation examination report shows that his feet were clinically evaluated as normal.  In an accompanying "report of medical history" the Veteran denied having a history of foot trouble.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The post-service medical evidence shows that the earliest medical evidence of a foot disability is dated no earlier than 1999.  This is about 37 years after his separation from service.  The Veteran has been found not to be credible; this period without treatment is evidence that there was not a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent opinion in support of the claim.  In this regard, the only competent opinions of record are found in the 2007, 2008, and 2012 VA examination reports/DBQ, and these opinions all weigh against the claim.  In particular, the July 2012 DBQ is considered highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board therefore finds that the preponderance of the is against the claim, and that the claim must be denied. 

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that a bilateral foot disability was caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has been found not to be credible, and the medical records have been discussed.  The Board has determined that the claimed disability is not related to his service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disability was caused by service.

The Board therefore finds that the preponderance of the evidence is against the claim for service connection, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2006, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, workers' compensation records, and SSA records.  The Veteran has stated that no records are available from Dr. R.J., of Encycle, Texas.  See Veteran's statement (VA Form 21-4138), received in July 2007.  The Veteran has been afforded examinations, and etiological opinions have been obtained.

In September 2011, the Board remanded this claim.  The Board directed that all records for the Veteran from the South Texas Veterans Health Care System, to include the Corpus Christi Outpatient Clinic, since July 1962 be obtained, and this has been done.  The Board also directed that an attempt be made to obtain the Veteran's records of claimed treatment from Shaw Air Force Base, and in December 2011, the National Personnel Records Center stated that a search of Shaw Air Force Base records for the Veteran was negative.  The Board directed that the Veteran's SSA records be obtained, and that any identified worker compensation claim records be obtained, and this has been done.  

Finally, the Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained, and this has been done.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for a foot disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


